EXHIBIT 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of January 22,
2015, is entered into by and between SEARCHCORE, INC., a Nevada corporation,
(the “Company”), and VISTA CAPITAL INVESTMENTS, LLC (the “Buyer”).

 

A. The Company and the Buyer are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by the rules
and regulations as promulgated by the United States Securities and Exchange
Commission (the “SEC”) under the Securities Act of 1933, as amended (the “1933
Act”).

 

B. Upon the terms and conditions stated in this Agreement, the Buyer desires to
purchase and the Company desires to issue and sell, upon the terms and
conditions set forth in this Agreement (i) a Convertible Promissory Note of the
Company, in the form attached hereto as Exhibit A, in the original principal
amount of $55,000.00 (together with any note(s) issued in replacement thereof or
as a dividend thereon or otherwise with respect thereto in accordance with the
terms thereof, the “Note”), convertible into shares of common stock, $0.001 par
value per share, of the Company (the “Common Stock”), (ii) a five-year share
purchase warrant entitling the Buyer to acquire shares of Common Stock, in the
form attached hereto as Exhibit B (the “Warrant”).

 

NOW THEREFORE, the Company and the Buyer hereby agree as follows:

 

1.  Purchase and Sale. On the Closing Date (as defined below), the Company shall
issue and sell to the Buyer and the Buyer agrees to purchase from the Company
(i) the Note in the original principal amount of $55,000, and (ii) the Warrant
to purchase shares of Common Stock (together, the “Securities”). The number of
Warrants shall be determined by multiplying 100% (one hundred percent) by the
aggregate amount of the Original Principal Amount that is funded and paid to the
Company (as defined in the Note) divided by the Conversion Price (as defined in
the Note) on the day of closing.

 

1.1. Form of Payment. On the Closing Date, (i) the Buyer shall pay the purchase
price of $50,000 (the “Purchase Price”) for the Securities to be issued and sold
to it at the Closing (as defined below) by wire transfer of immediately
available funds to a company account designated by the Company, in accordance
with the Company’s written wiring instructions, against delivery of the
Securities, and (ii) the Company shall deliver such duly executed Securities on
behalf of the Company, to the Buyer, against delivery of such Purchase Price.

 

1.2. Closing Date. The date and time of the issuance and sale of the Securities
pursuant to this Agreement (the “Closing Date”) shall be on or about January 22,
2015, or such other mutually agreed upon time. The closing of the transactions
contemplated by this Agreement (the “Closing”) shall occur on the Closing Date
at such location as may be agreed to by the parties.

 

2.  Governing Law; Miscellaneous.

 

2.1. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada without regard to principles of
conflicts of laws. Any action brought by either party against the other
concerning the transactions contemplated by this Agreement shall be brought only
in the state courts of San Diego County, California or in the federal courts
located in San Diego County, California. The parties to this Agreement hereby
irrevocably waive any objection to jurisdiction and venue of any action
instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens. In the event that any
provision of this Agreement or any other agreement delivered in connection
herewith is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or enforceability of any other provision
of any agreement.

 

 
1


--------------------------------------------------------------------------------




 

THE COMPANY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT
TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.

 

2.2. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which shall constitute one
and the same agreement and shall become effective when counterparts have been
signed by each party and delivered to the other party.

 

2.3. Headings. The headings of this Agreement are for convenience of reference
only and shall not form part of, or affect the interpretation of, this
Agreement.

 

2.4. Severability. In the event that any provision of this Agreement is invalid
or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law. Any provision hereof which may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provision hereof.

 

2.5. Entire Agreement; Amendments. This Agreement and the exhibits referenced
herein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company nor the Buyer makes any representation,
warranty, covenant or undertaking with respect to such matters. No provision of
this Agreement may be waived or amended other than by an instrument in writing
signed by the Buyer.

 

2.6. Notices. Any notice required or permitted hereunder shall be given in
writing (unless otherwise specified herein) and shall be deemed effectively
given on the earliest of:

 

(a) the date delivered, if delivered by personal delivery as against written
receipt therefor or by e-mail to an executive officer, or by confirmed
facsimile, or

 

(b) the third trading day after mailing by domestic or international express
courier, with delivery costs and fees prepaid, in each case, addressed to each
of the other parties thereunto entitled at the following addresses (or at such
other addresses as such party may designate by ten (10) calendar days’ advance
written notice similarly given to each of the other parties hereto):

 

If to the Company, to:

____________________________

 

____________________________

 

____________________________

 

If to the Buyer:

 

VISTA CAPITAL INVESTMENTS, LLC

 

406 9th Avenue, Suite 201

San Diego CA 92101

Attn: David J. Clark, Principal

 

 
2


--------------------------------------------------------------------------------




 

2.7. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and assigns. Notwithstanding
anything to the contrary herein, the rights, interests or obligations of the
Company hereunder may not be assigned, by operation of law or otherwise, in
whole or in part, by the Company without the prior written consent of the Buyer,
which consent may be withheld at the sole discretion of the Buyer; provided,
however, that the Buyer shall not unreasonably withhold, condition or delay such
consent. This Agreement or any of the severable rights and obligations inuring
to the benefit of or to be performed by Buyer hereunder may be assigned by Buyer
to a third party, including its financing sources, in whole or in part, without
the need to obtain the Company’s consent thereto, upon ten (10) trading days
advance written notice to the Company.

 

2.8. Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person.

 

2.9. Survival. The representations and warranties of the Company and the
agreements and covenants set forth in this Agreement shall survive the Closing
hereunder notwithstanding any due diligence investigation conducted by or on
behalf of the Buyer. The Company agrees to indemnify and hold harmless the Buyer
and all its officers, directors, employees, attorneys, and agents for loss or
damage arising as a result of or related to any breach or alleged breach by the
Company of any of its representations, warranties and covenants set forth in
this Agreement or any of its covenants and obligations under this Agreement,
including advancement of expenses as they are incurred.

 

2.10. No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

2.11. Remedies. The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Buyer by vitiating the intent and
purpose of the transaction contemplated hereby. Accordingly, the Company
acknowledges that the remedy at law for a breach of its obligations under this
Agreement will be inadequate and agrees, in the event of a breach or threatened
breach by the Company of the provisions of this Agreement, that the Buyer shall
be entitled, in addition to all other available remedies at law or in equity,
and in addition to the penalties assessable herein, to an injunction or
injunctions restraining, preventing or curing any breach of this Agreement and
to enforce specifically the terms and provisions hereof, without the necessity
of showing economic loss and without any bond or other security being required.

  

2.12. Buyer’s Rights and Remedies Cumulative. All rights, remedies, and powers
conferred in this Agreement and the exhibits hereto on the Buyer are cumulative
and not exclusive of any other rights or remedies, and shall be in addition to
every other right, power, and remedy that the Buyer may have, whether
specifically granted in this Agreement or any other exhibits hereto, or existing
at law, in equity, or by statute; and any and all such rights and remedies may
be exercised from time to time and as often and in such order as the Buyer may
deem expedient.

 

 
3


--------------------------------------------------------------------------------




 

2.13. Ownership Limitation. If at any time after the Closing, the Buyer shall or
would receive shares of Common Stock in payment of interest or principal under
Note, upon conversion of Note, under the Warrant, or upon exercise of the
Warrant, so that the Buyer would, together with other shares of Common Stock
held by it or its Affiliates, own or beneficially own by virtue of such action
or receipt of additional shares of Common Stock a number of shares exceeding
9.99% of the number of shares of Common Stock outstanding on such date (the
“Maximum Percentage”), the Company shall not be obligated and shall not issue to
the Buyer shares of Common Stock which would exceed the Maximum Percentage, but
only until such time as the Maximum Percentage would no longer be exceeded by
any such receipt of shares of Common Stock by the Buyer. The foregoing
limitations are enforceable, unconditional and non-waivable and shall apply to
all Affiliates and assigns of the Buyer. Additionally, for so long as the Buyer
or any of its Affiliate own Securities, upon written request from the Buyer, the
Company shall post (or cause to be posted), the then-current number of issued
and outstanding shares of its capital stock to the Company’s web page located at
OTCmarkets.com (or such other web page approved by the Buyer).

 

2.14. Attorneys’ Fees and Cost of Collection. In the event of any action at law
or in equity to enforce or interpret the terms of this Agreement or any of the
other exhibits hereto, the parties agree that the party who is awarded the most
money shall be deemed the prevailing party for all purposes and shall therefore
be entitled to an additional award of the full amount of the attorneys’ fees and
expenses paid by such prevailing party in connection with the litigation and/or
dispute without reduction or apportionment based upon the individual claims or
defenses giving rise to the fees and expenses. Nothing herein shall restrict or
impair a court’s power to award fees and expenses for frivolous or bad faith
pleading.

 

2.15 Buyer’s Representations and Warranties.

 

(a) Purchase for Own Account. Buyer is acquiring the Securities solely for its
own account and beneficial interest for investment and not for sale or with a
view to distribution of the Securities or any part thereof, has no present
intention of selling (in connection with a distribution or otherwise), granting
any participation in, or otherwise distributing the same, and does not presently
have reason to anticipate a change in such intention.

 

(b) Ability to Bear Economic Risk. Buyer acknowledges that an investment in the
Securities involves a high degree of risk, and represents that it is able,
without materially impairing its financial condition, to hold the Securities for
an indefinite period of time and to suffer a complete loss of its investment.

 

(c) Access to Information. The Buyer acknowledges that the Buyer has been
furnished with such financial and other information concerning the Company, the
directors and officers of the Company, and the business and proposed business of
the Company as the Buyer considers necessary in connection with the Buyer’s
investment in the Securities. As a result, the Buyer is thoroughly familiar with
the proposed business, operations, properties and financial condition of the
Company and has discussed with officers of the Company any questions the Buyer
may have had with respect thereto. The Company’s financial statements represent
current outstanding obligations, including tax obligations. The Company believes
they will pay off these obligations either through a capital raise or through
structured payments.

 

 
4


--------------------------------------------------------------------------------




 

The Buyer understands:

 

(i) The risks involved in this investment, including the speculative nature of
the investment;

 

(ii) The financial hazards involved in this investment, including the risk of
losing the Buyer’s entire investment;

 

(iii) The lack of liquidity and restrictions on transfers of the Securities; and

 

(iv) The tax consequences of this investment.

 

The Buyer has consulted with the Buyer’s own legal, accounting, tax, investment
and other advisers with respect to the tax treatment of an investment by the
Buyer in the Securities and the merits and risks of an investment in the
Securities.

 

(d) Securities Part of Private Placement. The Buyer has been advised that the
Securities have not been registered under the Securities Act of 1933, as amended
(the “Act”), or qualified under the securities law of any state, on the ground,
among others, that no distribution or public offering of the Securities is to be
effected and the Securities will be issued by the Sellers in connection with a
transaction that does not involve any public offering within the meaning of
section 4(a)(2) of the Act and/or Rule 506 of Regulation D as promulgated by the
Securities and Exchange Commission under the Act, and under any applicable state
blue sky authority. The Buyer understands that the Company is relying in part on
the Buyer’s representations as set forth herein for purposes of claiming such
exemptions and that the basis for such exemptions may not be present if,
notwithstanding the Buyer’s representations, the Buyer has in mind merely
acquiring the Securities for resale on the occurrence or nonoccurrence of some
predetermined event. The Buyer has no such intention.

 

(e) Buyer Not Affiliated with Sellers. The Buyer, either alone or with the
Buyer’s professional advisers (i) are unaffiliated with, have no equity interest
in, and are not compensated by the Company or any affiliate or selling agent of
the Company, directly or indirectly; (ii) has such knowledge and experience in
financial and business matters that the Buyer is capable of evaluating the
merits and risks of an investment in the Securities; and (iii) has the capacity
to protect the Buyer’s own interests in connection with the Buyer’s proposed
investment in the Securities.

 

(f) Further Limitations on Disposition. Buyer further acknowledges that the
Securities are restricted securities under Rule 144 of the Act, and, therefore,
when the Company issues certificates reflecting the ownership interest in the
Shares or the shares to be acquired upon the conversion of the Note and exercise
of the Warrant, those certificates will contain a restrictive legend
substantially similar to the following:

 

 
5


--------------------------------------------------------------------------------




 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE, AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED, HYPOTHECATED OR
OTHERWISE DISPOSED OF EXCEPT PURSUANT TO (i) AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE ACT AND ANY APPLICABLE STATE LAWS, (ii) TO THE EXTENT APPLICABLE, RULE
144 UNDER THE ACT (OR ANY SIMILAR RULE UNDER THE ACT RELATING TO THE DISPOSITION
OF SECURITIES), OR (iii) AN OPINION OF COUNSEL, IF SUCH OPINION SHALL BE
REASONABLY SATISFACTORY TO COUNSEL TO THE ISSUER, THAT AN EXEMPTION FROM
REGISTRATION UNDER THE ACT AND APPLICABLE STATE LAW IS AVAILABLE.

  

Without in any way limiting the representations set forth above, Buyer further
agrees not to make any disposition of all or any portion of the Securities
unless and until:

 

(i) There is then in effect a Registration Statement under the Act covering such
proposed disposition and such disposition is made in accordance with such
Registration Statement; or

 

(ii) Buyer shall have notified the Company of the proposed disposition and shall
have furnished the Company with a detailed statement of the circumstances
surrounding the proposed disposition, and if reasonably requested by the
Company, Buyer shall have furnished the Company with an opinion of counsel,
reasonably satisfactory to the Company, that such disposition will not require
registration under the Act or any applicable state securities laws.

 

Notwithstanding the provisions of subparagraphs (i) and (ii) above, no such
registration statement or opinion of counsel shall be necessary for a transfer
by such Buyer to a partner (or retired partner) of Buyer, or transfers by gift,
will or intestate succession to any spouse or lineal descendants or ancestors,
if all transferees agree in writing to be subject to the terms hereof to the
same extent as if they were Buyers hereunder as long as the consent of the
Sellers is obtained.

 

(g) Accredited Investor Status. Buyer is an “accredited investor” as such term
is defined in Rule 501 under the Act.

 

(h) Buyer Authorization. The Buyer, if not an individual, is empowered and duly
authorized to enter into this Agreement under any governing document,
partnership agreement, trust instrument, pension plan, charter, certificate of
incorporation, bylaw provision or the like; this Agreement constitutes a valid
and binding agreement of the Buyer enforceable against the Buyer in accordance
with its terms; and the person signing this Agreement on behalf of the Buyer is
empowered and duly authorized to do so by the governing document or trust
instrument, pension plan, charter, certificate of incorporation, bylaw
provision, board of directors or stockholder resolution, or the like.

 

[Remainder of page intentionally left blank; signature page to follow]

 

 
6


--------------------------------------------------------------------------------




 

SUBSCRIPTION AMOUNT:

 

Original Principal Amount of Note:

 

$

55,000.00

 

Purchase Price:

 

$

50,000.00

 

 

IN WITNESS WHEREOF, the undersigned Buyer and the Company have caused this
Agreement to be duly executed as of the date first above written.

 

 

  THE COMPANY:     SEARCHCORE, INC.         By: /s/ James Pakulis       Jim
Pakulis, CEO  

 

  THE BUYER:           VISTA CAPITAL INVESTMENTS, LLC           By: /s/ David J.
Clark       David J. Clark, President  

 

 
7


--------------------------------------------------------------------------------




 

EXHIBIT A

 

NOTE

 

 

 

 

 

 

 

 

 
8


--------------------------------------------------------------------------------




 

EXHIBIT B

 

WARRANT

 

 

 

 

 

 

 

9

--------------------------------------------------------------------------------

 

 